In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-030 CV

____________________


IN RE JAMES EEDS




Original Proceeding



MEMORANDUM OPINION
	On January 17, 2007, James Eeds filed a petition for writ of mandamus.  We entered
a stay order and requested a response from the real party in interest.  On January 23, 2007,
the trial court withdrew the order at issue in this mandamus proceeding.  This original
proceeding is moot.
	Accordingly, our stay order is vacated and this original proceeding is dismissed
without regard to the merits of the issues raised in the petition for writ of mandamus.
	WRIT DISMISSED.

									PER CURIAM

Opinion Delivered January 25, 2007
Before McKeithen, C.J., Kreger and Horton, JJ.